UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                            Before
                                KERN, YOB, and ALDYKIEWICZ
                                   Appellate Military Judges

                               UNITED STATES, Appellee
                                            v.
                               Specialist ERIC L. NORDIN
                              United States Army, Appellant

                                        ARMY 20090044

                        Headquarters, 82nd Airborne Division
                   Patrick J. Parrish, Military Judge (arraignment)
                     Gary J. Brockington, Military Judge (trial)
                   Jeffrey Nance, Military Judge (DuBay Hearing)
        Lieutenant Colonel Jeffrey C. Hagler, Staff Judge Advocate (pretrial)
         Major Nelson J. Van Eck, Acting Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Peter Kageleiry, Jr., JA; Lieutenant Colonel
Jonathan F. Potter, JA (on brief); Major Richard E. Gorini, JA.

For Appellee: Major Robert A. Rodrigues, JA; Major Katherine S. Gowel, JA;
Captain Kenneth W. Borgnino, JA (on brief).


                                            3 July 2013
                    -----------------------------------------------------------------
                     MEMORANDUM OPINION ON FURTHER REVIEW
                    -----------------------------------------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

YOB, Senior Judge:

      A general court-martial composed of officer and enlisted members convicted
appellant, contrary to his pleas, of one specification of rape in violation of Article
120(a), Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C. § 920(a)
(2000 & Supp. V 2005), amended by 10 U.S.C. § 920 (2012), two specifications of
sodomy in violation of Article 125, UCMJ, two specifications of indecent liberties
NORDIN—ARMY 20090044

with a child in violation of Article 134, UCMJ, 1 and one specification of enticement
of a minor under the age of 16 years in violation of 18 U.S.C. § 2422(b) charged as a
violation of Clause 3 of Article 134, UCMJ. The panel sentenced appellant to a
dishonorable discharge, confinement for twenty-five years, forfeiture of all pay and
allowances, and reduction to the grade of E-1. The convening authority (CA)
approved the sentence as adjudged.

                                I. BACKGROUND

       On 18 April 2011, this court issued a memorandam opinion setting aside
certain findings, but affirming the remaining findings and the sentence. 2 United
States v. Nordin, ARMY 20090044, 2011 WL 1532033 (Army Ct. Crim. App.
18 Apr. 2011) (mem. op.). On 28 October 2011, the Court of Appeals for the Armed
Forces (CAAF) set aside our decision and returned the record of trial to The Judge
Advocate General of the Army for remand to this court for consideration of the
following issues:

         WHETHER TRIAL DEFENSE COUNSEL PROVIDED, TO THE
         SUBSTANTIAL PREJUDICE OF APPELLANT, INEFFECTIVE
         ASSISTANCE OF COUNSEL WHERE TRIAL DEFENSE
         COUNSEL FAILED TO PRESENT A DEFENSE CASE ON
         FINDINGS OR TO PREPARE A DEFENSE SENTENCING CASE.

         WHETHER AN ARTICLE 134 CLAUSE 1 OR 2
         SPECIFICATION THAT FAILS TO EXPRESSLY ALLEGE
         EITHER POTENTIAL TERMINAL ELEMENT STATES AN
         OFFENSE UNDER THE SUPREME COURT’S HOLDINGS IN
         UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v.

1
  The Article 134, UCMJ, offense “Indecent acts or liberties with a child” covered
misconduct pre-dating the amendment to Article 120, UCMJ, which deleted
“Indecent acts or liberties with a child” as an Article 134, UCMJ, offense effective
1 October 2007. See Manual for Courts-Martial, United States (2005 ed.), pt. IV,
¶ 87.b., deleted by Exec. Order No. 13447, 72 Fed. Reg. 56179 (Sep. 28, 2007).
2
  During this initial appellate review by this court, we disapproved the finding of
guilty as to sodomy in violation of Article 125, UCMJ (Specification 2 of
Charge II), but affirmed the lesser-included offense of attempted sodomy in
violation of Article 80, UCMJ. We also disapproved the finding as to enticement of
a minor on divers occasions in violation of Article 134, UCMJ (Specification 3 of
Charge III), affirming a finding of guilty as to enticement of a minor on only a
single occasion.




                                          2
NORDIN—ARMY 20090044

         UNITED STATES, AND THIS COURT’S OPINION IN UNITED
         STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011).

United States v. Nordin, 70 M.J. 384, 385 (C.A.A.F. 2011) (summ. disp.). Our
superior court further ordered us to “obtain an additional affidavit from the military
trial defense counsel relating to the assigned issue, an issue that is broader in scope
than a similar one raised below,” and then determine whether it is necessary to order
a fact-finding hearing pursuant to United States v. DuBay, 17 U.S.C.M.A. 147,
37 C.M.R. 411 (1967) (per curiam). Id.

       On 16 December 2011, this court ordered appellant’s military defense counsel
to provide an additional affidavit addressing issues of ineffective assistance of
counsel, and the requested affidavit was received by this Court on 20 January 2012.

       On 6 March 2012, after applying the principles of United States v. Ginn, 47
M.J. 236 (C.A.A.F. 1997), this court ordered a DuBay hearing to resolve material
inconsistencies in the post-trial affidavits relating to the representation of appellant
at his court-martial. The DuBay hearing was held on 18 and 19 May 2012, and the
DuBay military judge issued findings on 27 July 2012.

                            II. LAW AND DISCUSSION

       We have reviewed appellant’s case again pursuant to our authority under
Article 66, UCMJ. In conducting our review we have considered the issues directed
for review by our superior court, appellant’s original assignments of error, appellate
briefs concerning these assignments of error, the record of trial, affidavits to include
those submitted by appellant’s civilian and military defense counsel, the record of
the DuBay hearing, the military judge’s findings that resulted from this session, and
further appellate briefs addressing the issues for consideration that were associated
with the remand of this case from CAAF.

       In light of this review, we find that appellant’s original assigned errors, to
include his allegation of ineffective assistance of counsel, have no merit. We have
also considered the ineffective assistance of counsel issue as returned to us from our
superior court, and conclude that appellant failed to meet the burden of showing his
defense counsel provided ineffective representation by not presenting a case on
findings or by failing to prepare a sentencing case. In addition, we conclude that,
consistent with the initial holding of this court prior to its remand from CAAF, the
evidence is factually and legally insufficient to support a finding of guilty as to the
sodomy alleged in Specification 2 of Charge II, but does support a finding of guilty
to the lesser-included offense of attempted sodomy, and that the evidence is
factually and legally insufficient to establish that appellant committed the offense of
enticement “on divers occasions” as alleged in Specification 3 of Charge III.
Finally, in light of our superior court’s decisions in United States v. Fosler, 70 M.J.



                                            3
NORDIN—ARMY 20090044

225 (C.A.A.F. 2011), and United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012),
we conclude that appellant’s convictions for indecent liberties with a child in
violation of Article 134, UCMJ (Specifications 1 and 2 of Charge III), must be set
aside. We address these issues in more detail below.

                  A. INEFFECTIVE ASSISTANCE OF COUNSEL

       To establish ineffective assistance of counsel, appellant must show that his
counsel’s performance was deficient. Strickland v. Washington, 466 U.S. 668, 687
(1984). This requires establishing that his counsel made errors that were so serious
that they deprived appellant of “counsel” as guaranteed a criminal defendant under
the Sixth Amendment. Id. It also requires appellant to show that his counsel’s
performance prejudiced appellant to such a degree that it denied appellant a fair
trial. Id.

       In assessing an ineffective assistance of counsel claim, this court must
determine: (1) whether appellant’s claims are true, and, if so, whether there is a
reasonable explanation for counsel’s actions; (2) if true, whether the level of
advocacy on the part of appellant’s lawyers fell measurably below the performance
expected of fallible lawyers; and, (3) whether, absent the errors, there is a
reasonable probability that the fact finder would have a reasonable doubt about
appellant’s guilt. United States v. Miller, 63 M.J. 452, 456 (C.A.A.F. 2006); United
States v. Polk, 32 M.J. 150, 153 (C.M.A. 1991).

       Appellant was represented by both a military and civilian defense counsel. As
set forth in appellant’s original assignment of error and later filings, as well as
affidavits submitted in support of these, appellant alleged his defense counsel were
ineffective in that they failed to: (1) conduct adequate pretrial investigation and
preparation for trial; (2) present any evidence on the merits after the government
rested its case; (3) use the services of an investigator retained to support the defense
team; (4) call a retained defense expert to testify during the defense case-in-chief, or
to have the expert observe the government’s witnesses and provide consultation to
the defense team; (5) call appellant, his cousin, his mother or his father as witnesses
during the defense case in chief to rebut certain aspects of testimony provided by the
victim during the government’s case; (6) prepare a sentencing case in advance of
findings; (7) present adequate material for consideration on the issue of an
appropriate sentence, that was available or could have been made available with
adequate preparation; and (8) include all relevant matters in appellant’s post-trial
submissions made pursuant to Rule for Court-Martial [hereinafter R.C.M.] 1105,
requesting clemency from the convening authority.

       We note that in support of his claim, appellant included two affidavits from
his civilian defense counsel stating his opinion that both he and appellant’s military
defense counsel failed to provide effective assistance of counsel. Appellate courts



                                           4
NORDIN—ARMY 20090044

take a dim view of such after-the-fact conclusions by defense counsel that their
performance was ineffective, Hendricks v. Calderon, 70 F.3d 1032, 1039–40 (9th
Cir. 1995), and have held such conclusions to be irrelevant, McAfee v. Thurmer, 589
F.3d 353, 356 (7th Cir. 2009), since ineffectiveness is a question the courts must
decide as a matter of law, Harris v. Dugger, 874 F.2d 756, 761 n.4 (11th Cir. 1989).
Contrary to the civilian counsel’s conclusions, appellant’s military defense counsel
submitted two affidavits in which he denied providing ineffective assistance of
counsel and contradicted some of the assertions made by the civilian defense
counsel.

       We review the military judge’s DuBay findings of fact under a clearly
erroneous standard and his conclusions of law under a de novo standard. United
States v. Anderson, 55 M.J. 198, 201 (C.A.A.F. 2004). We find none of the DuBay
judge’s factual findings clearly erroneous and adopt them as our own.

             1. Pretrial Investigation, Preparation, and Failure to
                Present Evidence

       Defense counsel’s pretrial investigation and preparation was not ineffective.
The record indicates extensive pretrial preparation by appellant’s military defense
counsel and two paralegals. These efforts initially included reviewing the case file,
conducting legal research, and discussing the case and relevant facts with appellant.
Defense counsel and paralegals traveled to Fort Bragg, 3 where they interviewed the
criminal investigators, members of appellant’s unit, the child victim’s teachers, the
pediatrician who examined the child victim (LM), and the government’s proposed
expert witness. They also canvassed the neighborhood around appellant’s residence,
interviewed appellant’s parents, reviewed appellant’s military personnel records,
requested the mental health records of LM and her mother, attempted to interview
LM and her mother, and attempted to call them as witnesses at the investigation held
pursuant to Article 32, UCMJ. Further, they investigated appellant’s claims of
misconduct by his wife. By the time appellant retained civilian counsel in October
2008, and had access to his civilian private investigator, there was little
investigative activity to complete.

        Appellant complains that his counsel did not fully investigate the areas around
all of the locations where he was charged with committing sexual assaults and failed
to interview Ms. HM, who knew appellant, his wife and daughter, and who had
provided a statement included in the criminal investigation report. The record

3
 Appellant’s detailed military defense counsel was assigned to Fort Gordon,
Georgia, approximately 250 miles from Fort Bragg, North Carolina, where appellant
was assigned, investigated and tried.




                                           5
NORDIN—ARMY 20090044

clearly indicates appellant’s military defense team did canvass appellant’s
neighborhood and his unit, but were met with people who did not have information
relevant to the offenses themselves and who were reluctant to get involved due to
their unfamiliarity with appellant. The defense counsel interviewed appellant’s
parents, who were with appellant and LM in Richmond, Virginia, around the time of
some of the charged offenses. However, they were unable to account for appellant’s
whereabouts and activities at all times and could not rule-out the opportunity for him
to have committed the charged offenses. There is nothing to indicate appellant’s
counsel’s efforts to identify relevant witnesses and question those with knowledge
concerning the charged offenses was not reasonable in light of the circumstances.

       Ms. HM’s statement, contained in the investigation report, revealed no
exculpatory information, but did contain information damaging to the defense case.
Nonetheless, appellant’s counsel went to Ms. HM’s home twice and tried to reach
her by phone more than once without success. Given that Ms. HM’s statement
contained no favorable information and that she was not identified as a potential
witness, the efforts appellant’s counsel made to contact her were not unreasonable.
We thus find, based on all defense counsel’s investigative efforts as described in the
record, appellant has not met the burden to establish any deficiency in his counsel’s
pretrial investigation of his case. Further, appellant has not demonstrated any
prejudice from the alleged failure to investigate.

       After conducting a pretrial investigation, appellant’s defense counsel was
aware that the government case consisted of no physical evidence. Specifically, the
pediatrician who medically examined LM would testify the victim had no signs of
penetration or physical sexual trauma. There were no eye-witnesses to the assaults
other than LM and appellant. Defense counsel assessed the government’s case as
“thin,” a reasonable conclusion at the time, based on what the parties knew. The
defense team was also aware of potentially damaging uncharged misconduct the
government could admit if defense opened the door by presenting evidence and
undiscovered misconduct that could be revealed to the government if defense
requested additional technical examination of appellant’s computer.

       While there were competing claims as to how the defense arrived at a
strategy, we find the DuBay judge properly found the military defense counsel’s
recollection most plausible. This counsel stated the strategy employed by the
defense was determined after reviewing all the evidence and facts from their
investigation and after consultation with both defense counsel and appellant himself.
All parties associated with the defense agreed on a strategy of “less is more and
adapt as contingencies presented themselves.” We conclude this was a sound
strategy under the facts and circumstances of this case. Given the defense’s concern
about opening the door to admission of damaging uncharged misconduct, we also
find the defense strategy of attacking the government’s thin case while presenting no
evidence themselves did not amount to ineffective assistance of counsel.



                                           6
NORDIN—ARMY 20090044

             2. Failure to Use the Services of a Defense Expert or Call
                Specific Witnesses to Testify

       Appellant alleges his counsel were ineffective in not using the services of a
defense expert or calling him to testify. Defense had retained an expert in forensic
psychiatry, who was present at appellant’s trial. Consistent with their trial strategy,
defense did not intend to call any witnesses, but had the expert, appellant’s cousin,
and appellant’s parents standing by to testify if necessary. The DuBay record
revealed the expert never testified because defense counsel decided his testimony
was not necessary. Defense counsel believed they had effectively cross-examined
the government expert by having her admit that indicia she relied upon to suggest
child sexual abuse could also be considered as indicia that child sexual abuse did not
occur. The government expert also admitted she was not a medical doctor and had
only interviewed LM for a limited period of time. We conclude the defense decision
not to call their expert was part of the sound defense strategy. There is no
explanation as to why the defense team did not ask their expert to observe testimony
from government witnesses or consult with him, but the record contains nothing that
would indicate these omissions, even if falling below the standards of competent
representation, prejudiced appellant in light of the defense strategy employed and
the effective cross-examination of the government expert.

       We further find defense counsels’ decision not to call appellant’s cousin or
parents did not amount to ineffective assistance of counsel because it was supported
by their strategy and other considerations. Defense counsel aptly explained the
rationale for deciding not to call these witness: they had no relevant evidence and
could not provide an alibi, since they would not be able to account for all of
appellant’s time at home with the child victim, leaving open the opportunity for him
to commit the crime; as close relatives, the members would likely view the witnesses
as biased and not credible; if the witnesses became emotional and made verbal
comments attacking LM and her mother, it could create additional sympathy for
them; and, their testimony could open the door to testimony about the child victim’s
unusual behavior the members could view as corroborating her accusations.

        Likewise, the decision that appellant would not testify was consistent with the
defense strategy to present less evidence so as not to open the door to potentially
damaging rebuttal evidence. As this court recently noted, “[w]hen an accused
testifies on his own behalf, he does so at his own peril, risking that he might fill
gaps or provide affirmative evidence contributing to or resulting in his conviction.”
United States v. Pleasant, 71 M.J. 709, 712 (Army Ct. Crim. App. 2012). The
record clearly indicates appellant was aware the decision as to whether to testify was
his to make, and that appellant personally made this decision following consultation
and advice from his counsel.




                                           7
NORDIN—ARMY 20090044

             3. Preparing a Sentencing Case and Presenting Available
                Evidence Related to an Appropriate Sentence

        While appellant alleges his defense counsel was ineffective for failing to
prepare any sentencing case in advance of trial, we concur with the DuBay judge’s
findings that defense did prepare for sentencing by: reviewing appellant’s personnel
files; interviewing potential character witnesses from appellant’s unit; asking
appellant to provide documentary materials to assemble into a “good soldier book”
reflecting positively on his character; and interviewing appellant and his parents to
prepare them to testify. Appellant never followed through in providing materials for
the “good soldier book.” In addition, defense counsel were unable to find witnesses
from appellant’s unit who possessed relevant knowledge helpful to appellant’s
sentencing case. Nevertheless, appellant and his father did testify on sentencing,
and the DuBay judge concluded defense counsel did advance preparation with these
witnesses prior to trial in anticipation of the need to call them during the sentencing
case. The defense counsel considered calling their expert as a sentencing witness
but decided against doing so because his testimony would relate to appellant’s
rehabilitative potential and potentially would open the door to damaging defense
evidence concerning appellant’s uncharged bad acts.

       On appeal, appellant submits an affidavit from a pastor who knew appellant
and his family, stating the pastor was willing to testify during appellant’s sentencing
hearing, but was not asked. The DuBay judge found that the military defense
counsel was unaware of this witness as no one ever informed him of the witness’s
identity. The judge further found the witness had “nothing of evidentiary value he
could have offered as a sentencing witness.” Therefore, we find there is no
indication defense counsel failed to take reasonable steps to prepare a sentencing
case or to prepare sentencing witnesses to testify. Under the circumstances, defense
counsel’s failure to submit documentary material or call additional sentencing
witnesses did not amount to ineffective assistance of counsel at the sentencing stage
of appellant’s trial.

             4. Submitting Appellant’s Post-Trial Matters Pursuant to
                R.C.M. 1105 to the Convening Authority Without
                Including a Statement from Ms. HM

      The original report of criminal investigation into the allegations made against
appellant contained a statement from Ms. HM, a woman who knew the child victim’s
mother. This statement indicated only that the child victim and her mother told
Ms. HM that appellant had requested the child victim send nude pictures of herself
to him. After trial, but before submission of R.C.M. 1105 matters, Ms. HM
contacted appellant’s parents by telephone and told them the child victim’s mother
had admitted to Ms. HM that she told her daughter to falsely state appellant asked
for nude pictures to make the case against him stronger. Ms. HM said the admission



                                           8
NORDIN—ARMY 20090044

by the child victim’s mother was made in October or November 2007, but Ms. HM
never came forward with this information until March 2009.

       Appellant’s parents informed the defense counsel about the conversation, and
the counsel waited for Ms. HM to contact him, but he later unsuccessfully tried to
contact her to obtain a statement. The statement was not obtained from Ms. HM
until 18 June 2009, when appellant’s parents arranged for an investigator to go to
her location. In order to make a timely submission under R.C.M. 1105 for
consideration by the convening authority, appellant’s defense counsel submitted
matters on 21 May 2009, without including any statement from Ms. HM. However,
defense counsel did submit a recording of Ms. HM’s conversation with appellant’s
parents in which she can be heard stating the child victim’s mother admitted lying
and telling her daughter to lie. Defense counsel referenced this recording in
appellant’s R.C.M. 1105 submission as an enclosure, and the R.C.M. 1105
submission contained a summary of Ms. HM statements contained in the recording.
Based on this, appellant’s counsel asked the convening authority to order a new trial.

       The DuBay judge found no evidence that appellant asked his counsel to delay
making his R.C.M. 1105 submissions until he could obtain a statement directly from
Ms. HM. We find that appellant’s counsel’s actions under the circumstances, in
submitting timely R.C.M. 1105 matters with the recordings and a summary of Ms.
HM’s statement that concerned the child victim’s mother admitting to lying and
telling her daughter to lie, without waiting for a written statement from Ms. HM,
does not amount to ineffective assistance of counsel.

        In sum, we will not fault appellant’s defense counsel for employing a strategy
of “less is more” in this case, given that it was based on a reasonable investigation
and was the product of consultation amongst defense counsel and appellant. We
certainly do not find that the defense counsel’s investigation or strategy to present
no defense evidence on the merits amounted to ineffective assistance of counsel.
Appellant has failed to demonstrate how his counsel’s actions in representing him at
trial and in post-trial matters fell measurably below the performance expected of
fallible lawyers or prejudiced him to such a degree that he did not receive a fair trial
or consideration for clemency by the convening authority.

                       B. FAILURE TO STATE AN OFFENSE

       Our superior court, in part, remanded this case with direction for us to
consider the validity of Specifications 1 and 2 of Charge III, in that the charges are
for offenses falling under Clause 1 or 2 of Article 134, UCMJ, and these
specifications fail to include any reference to the “terminal element” the offense.

      In consideration of our superior court’s decision in United States v.
Humphries, 71 M.J. 209 (C.A.A.F. 2012), we are compelled to set aside
Specifications 1 and 2 of Charge III without prejudice. See United States v.


                                           9
NORDIN—ARMY 20090044

Saintatude, 56 M.J. 888, 891 (Army Ct. Crim. App. 2002), aff’d, 61 M.J. 175
(C.A.A.F. 2005). These two specifications allege appellant committed indecent acts
upon a female child under sixteen years of age. Neither specification alleges either
of the Article 134, UCMJ, terminal elements of conduct that is prejudicial to good
order and discipline (Clause 1) or conduct of a nature to bring discredit upon the
armed forces (Clause 2). Pursuant to United States v. Fosler, 70 M.J. 225 (C.A.A.F.
2011), it was error to omit the terminal elements from these specifications.
However, appellant did not object to the form of either specification at trial, and
“where defects in a specification are raised for the first time on appeal, dismissal of
the affected charges or specifications will depend on whether there is plain error—
which, in most cases will turn on the question of prejudice.” Humphries, 71 M.J. at
213–14 (citing United States v. Cotton, 535 U.S. 625, 631–32 (2002)). Therefore,
appellant must demonstrate “the Government’s error in failing to plead the terminal
element of Article 134, UCMJ, resulted in material prejudice to [appellant’s]
substantial, constitutional right to notice.” Id. at 215; UCMJ art. 59(a). To assess
prejudice, “we look to the record to determine whether notice of the missing element
is somewhere extant in the trial record, or whether the element is ‘essentially
uncontroverted.’” Id. at 215–16 (citing Cotton, 535 U.S. at 633; Johnson v. United
States, 520 U.S. 461, 470 (1997)).

       After thoroughly reviewing the record, we do not find any indication that
notice of the missing terminal element is “somewhere extant in the trial record,” and
we find the evidence was controverted as to at least one clause of Article 134,
UCMJ. See id. Neither specification on its face provides any notice of which
terminal element or theory of criminality the government relied upon to prove this
case. See United States v. Gaskins, 72 M.J. 225 (C.A.A.F. 2013). Furthermore, no
witness testified as to how appellant’s conduct violated either Clause 1 or 2 of
Article 134, UCMJ. Cf. United States v. Goings, 72 M.J. 202 (C.A.A.F. 2013).
Although the military judge properly instructed the panel on the terminal elements,
this instruction came after the close of evidence, and “did not alert [appellant] to the
Government’s theory of guilt.” Humphries, 71 M.J. at 216 (citing Fosler, 70 M.J.
at 230).

       Based on a totality of the circumstances, we are not convinced appellant was
placed on sufficient notice of the government’s theory as to which clause(s) of
Article 134, UCMJ, he violated. As a result, the Government’s failure to allege the
terminal elements constituted material prejudice to appellant’s substantial right to
notice. See UCMJ art. 59(a).

                    C. LEGAL AND FACTUAL SUFFICIENCY

       Finally, with respect to whether the evidence is factually and legally
insufficient to support Specification 2 of Charge II as charged and a portion of
Specification 3 of Charge III, we adhere to our previous decision as follows:



                                           10
NORDIN—ARMY 20090044

          Charge III - Enticement Charge on “Divers Occasions”

          In Specification 3 of Charge III, the government charged
      appellant with enticing L.M. to send him naked pictures of herself
      over the internet on divers occasions. At the time, appellant was
      located in Afghanistan and [LM] was located at or near Fort
      Bragg, North Carolina. The specific language of the specification
      alleged appellant:

             [D]id, at or near Bagram Afghanistan, on divers
             occasions between on or about 30 August 2007 and 2
             September 2007, knowingly entice through means of
             interstate or foreign commerce, Miss [LM] a female
             under the age of 16 years, to take naked pictures of
             herself and to send them to him over email, in violation
             of 18 United States Code 2422(b) which conduct was
             likely to bring discredit upon the armed forces or was
             prejudicial to good order and discipline. (emphasis
             added).

          We find the evidence in the record of trial factually and
      legally insufficient to establish that appellant committed the
      offense of enticement on “divers occasions” as alleged.
      Specifically, we find the record of trial insufficient to establish
      appellant committed the charged offense at least twice or on at
      least two occasions. See, e.g., United States v. Rodriguez, 66 M.J.
      201, 203 (C.A.A.F. 2008). See also United States v. Craion, 64
      M.J. 531, 534 (Army Ct. Crim. App. 2006) (citing United States v.
      Brooks, 60 M.J. 495, 497 (C.A.A.F. 2005); Jackson v. Virginia,
      443 U.S. 307, 318–319 (1979).

          We further find, however, the evidence sufficient to establish
      that appellant committed the charged offense on or about 2
      September 2007. FN* . . .

             FN* In finding appellant guilty to Specification 2 of
             Charge II, the panel made no exceptions or substitutions
             when making its general verdict finding. As a result,
             “[t]here [is] no actual or implicit finding of not guilty
             by the members to [this offense].” See United States v.
             Rodriguez, 202, 204, fn. 3 (C.A.A.F. 2008).

      ....




                                       11
NORDIN—ARMY 20090044

                Charge II - Sodomy Charge in Richmond,VA

             In Charge II, the government averred in two separate
      specifications that appellant committed oral sodomy with his 12-
      year old stepdaughter — Miss [LM]. Each specification alleged,
      in effect, appellant had [LM] place his penis in her mouth, but the
      specifications differed in stating where and when the offenses
      occurred. Specification 1 alleged the offense occurred at Fort
      Bragg, North, Carolina, while Specification 2 alleged the offense
      occurred in Richmond, Virginia. While we find Specification 1
      legally and factually sufficient, we find Specification 2 factually
      and legally insufficient.

            As reflected on the charge sheet, the government alleged
      appellant:

            [D]id, at or near Richmond, Virginia, on divers
            occasions, between on or about 21 June and 5 July
            2007, commit sodomy with Miss [LM], a child who had
            attained the age of 12 years but was under the age of 16
            years, by placing his penis in her mouth. (emphasis
            added)

             At trial, the government predicated its evidence regarding
      the actual act of sodomy almost exclusively on the testimony of
      [LM]. In relevant part, [LM] testified that while she and her
      parents were visiting appellant's parents' house in Richmond,
      Virginia:

            “[E]verybody went out to go look at furniture or
            something and it was just me and him there. He went
            and he called me into the bathroom and he made me put
            my mouth on it again.” (emphasis added)

           The offense of sodomy consists of unnatural carnal copulation
      with a person of the same or opposite sex. Article 125, UCMJ (10
      U.S.C. § 925). In relevant part, the Manual for Courts-Martial
      states “[i]t is unnatural carnal copulation for a person to take into
      that person’s mouth or anus the sexual organ of another person . .
      . or to place that person’s sexual organ in the mouth . . . of
      another person . . .” Manual for Courts-Martial, United States
      (2008 ed.), Part IV, para 51c. Penetration, however slight, is
      sufficient. Article 125, UCMJ (10 U.S.C. § 925). In the instant
      case, for Specification 2 of Charge II, the evidence was



                                        12
NORDIN—ARMY 20090044

         insufficient to establish that any penetration of any orifice
         occurred. As a result, the evidence is factually and legally
         insufficient to establish that appellant is guilty of the offense of
         sodomy. See Craion, 64 M.J. at 534 (citations omitted); Brooks,
         60 M.J. at 497; Jackson v. Virginia, 443 U.S. at 318-319.

             In addition to the defect regarding lack of penetration,
         Specification 2 of Charge II is factually and legally insufficient to
         establish appellant committed the offense on “divers occasions.”
         Specifically, we find the record of trial fails to establish appellant
         committed the charged offense at least twice or on at least two
         occasions. See, e.g., Rodriguez, 66 M.J. at 203. See also Craion,
         64 M.J. at 534 (citations omitted); Brooks, 60 M.J. at 497;
         Jackson v. Virginia, 443 U.S. at 318–319.

             We find, however, the evidence factually and legally
         sufficient to establish the lesser included offense of attempted
         sodomy between on or about 21 June and 30 June 2007.
         Accordingly, we affirm appellant’s conviction to Specification 2
         of Charge II on the lesser included offense of attempted sodomy in
         violation of Article 80, UCMJ. See Article 59(b) (10 U.S.C. §
         859(b)). See also United States v. Medina, 66 M.J. 21, 25
         (C.A.A.F. 2008).

United States v. Nordin, ARMY 20090044, 2011 WL 1532033, at *1–2 (Army Ct.
Crim. App. 18 Apr. 2011) (mem. op.).

           D. SENTENCE REASSESSMENT AND APPROPRIATENESS

       As discussed above, this court has determined that the findings of guilty
relating to four specifications must be modified or set aside. Therefore, we must
consider whether reassessment without a rehearing is possible, and if so, whether
appellant’s sentence must be reduced. United States v. Sales, 22 M.J. 305, 308
(C.M.A. 1986); United States v. Moffeit, 63 M.J. 40, 43 (C.A.A.F. 2006) (Baker, J.,
concurring). In this case, we can be “reasonably certain as to the severity of the
sentence that would have resulted in the absence of the error,” Sales, 22 M.J. at 307
n.3, and therefore, we will reassess the sentence at our level. In performing our
reassessment, we conclude that the modified findings do not warrant a reduction of
appellant’s sentence. The maximum sentence that could have been imposed, life
without parole, remains unchanged, see United States v. Riley, 58 M.J. 305, 312
(C.A.A.F. 2003) (noting that a “dramatic change in the ‘penalty landscape’” lessens
a service court’s ability to reassess a sentence), and appellant remains convicted of
the most serious charges he faced at court-martial, see United States v. Doss, 57 M.J.
182, 185 (C.A.A.F. 2002) (holding a service court must be confident “that, absent



                                           13
NORDIN—ARMY 20090044

the error, the sentence would have been at least of a certain magnitude” (citing
Sales, 22 M.J. at 308)). Accordingly, we find the approved sentence is correct in
law and fact and, based on the entire record, should be affirmed. See UCMJ
art. 66(c).

                                   CONCLUSION

       On consideration of the entire record, the assigned errors, the briefs submitted
by the parties, and in light of Humphries, the following action is taken regarding the
findings.

       The findings of guilty to Specifications 1 and 2 of Charge III are set aside and
those specifications are dismissed without prejudice.

        We affirm only so much of the finding of guilty to Specification 2 of Charge
II as finds appellant did: “at or near Richmond, Virginia, between on or about
21 June 2007 and 5 July 2007, attempt to commit sodomy with Miss [LM], a child
who had attained the age of 12 years but was under the age of 16 years, by placing
his penis in her mouth.”

        We affirm only so much of the finding of guilty to Specification 3 of Charge
III as finds appellant did: “at or near Bagram, Afghanistan, on or about
2 September 2007, knowingly entice through means of interstate or foreign
commerce, Miss [LM], a female under the age of 16 years, to take naked pictures of
herself and to send them to him over email, in violation of 18 United States Code
2422(b) which conduct was likely to bring discredit upon the armed forces or was
prejudicial to good order and discipline.”

      The remaining findings of guilty are AFFIRMED.

       Reassessing the sentence on the basis of the above modified findings, the
errors noted, the entire record, and in accordance with the principles of Sales and
Moffeit, to include the factors Judge Baker identified in his concurring opinion in
Moffeit, the sentence as approved by the convening authority is AFFIRMED. All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of the findings set aside by this decision, are hereby ordered restored.
See UCMJ art. 75(a).




                                           14
NORDIN—ARMY 20090044

    Senior Judge KERN and Judge ALDYKIEWICZ concur.

                               FOR
                               FOR THE
                                   THE COURT:
                                       COURT:




                               MALCOLM H.
                               MALCOLM     H. SQUIRES,
                                              SQUIRES, JR.
                                                        JR.
                               Clerk of
                               Clerk of Court
                                        Court




                                 15